UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1635


MANSA MUSA-BEY,

                  Plaintiff - Appellant,

          v.

WILLIAM M. DUNN, Master in Chancery; JOSEPH J. DIPRIMIO,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:14-cv-01896-WMN)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mansa Musa-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Mansa    Musa-Bey    appeals       the    district       court’s      order

dismissing         his    civil    complaint      for      lack    of     subject-matter

jurisdiction.            On appeal, we confine our review to the issues

raised      in    the     Appellant’s      brief.         See    4th    Cir.    R.    34(b).

Because Musa-Bey’s informal brief does not challenge the basis

for   the     district      court’s     disposition,        Musa-Bey      has    forfeited

appellate review of the court’s order.                          Accordingly, we grant

leave    to      proceed    in    forma    pauperis       and    affirm    the     district

court’s judgment.            We dispense with oral argument because the

facts    and      legal    contentions      are     adequately         presented      in   the

materials        before    this    court    and     argument      would    not       aid   the

decisional process.



                                                                                   AFFIRMED




                                             2